Citation Nr: 1728610	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-28 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to higher initial rating for cardiomegaly, rated 10 percent prior to January 20, 2010, 30 percent from January 20, 2010 to September 21, 2015, and 60 percent from September 22, 2015.

2.  Entitlement to service connection for prostate cancer associated with prostatitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from November 1971 to March 1989 and September 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2010 substantive appeal to the Board, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  The hearing has not been scheduled and he has not withdrawn his hearing request.  Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.704 (a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







